A0245B                                                                                                                             I of I



                               UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA

                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                V.                                         (For Offenses Committed On or After November I, 1987)


                 Francisco Flores-Castaneda                                Case Number: 2: l 9-mj-9209

                                                                           Federal Defenders


REGISTRATION NO. 25565308
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of ...,v.... .,.....,, ..
                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




     was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section               Nature of Offense                                                             Count Number(s)
8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                   I

 D The defendant has been found not guilty on count( s)            ~~~~~~~~~~~~~~~~~~~




 D Count(s)     ~~~~~~~~~~~~~~~~~-
                                                                           dismissed on the motion of the United States.

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                           D TIME SERVED

 ~  Assessment: $10 WAIVED ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                 Wednesday, April 24, 2019




                                              APR 2 4 20!9  HO   RABLE RUTH B      EZ MONTENEGRO
                                          ...__ _ _ _...__. UNI ED STATES MAGISTRATE JUDGE
                                        CLERK US DISTRICl GOUHT
                                     SOUTHERN  msr1-11 OF CAUl'-ORNJA
                                   BY                         Dl::f->UTY

Clerk's Office Copy                                                                                                     2: l 9-mj-9209
